Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-18-00869-CV

             IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 21, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 15, 2018, relator filed a petition for writ of mandamus and a motion for

temporary stay of discovery. After considering the petition, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a). Relator’s motion for temporary stay of discovery is also DENIED.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2016CV05902, styled Carmen Smith v. Allstate Fire and Casualty Co. and
Sonia Adee, pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Walden Shelton
presiding.